Exhibit 99.1 Press Release 601 Jefferson Street Ÿ Houston, TX 77002 Ÿ 713-753-3011 FOR IMMEDIATE RELEASE Contact: Heather Browne August 06, 2008 Director, Communications 713-753-3775 heather.browne@kbr.com Rob Kukla, Jr. Director, Investor Relations 713-753-5082 investors@kbr.com KBR ANNOUNCES SHARE REPURCHASE PROGRAM AND DECLARES DIVIDEND HOUSTON, Texas-KBR (NYSE:KBR) today announced that its Board of Directors authorized a program to repurchase up to five percent of its outstanding common stock. Additionally, its board of directors has declared a quarterly cash dividend of five cents ($0.05) per share on the company's common stock, payable October 15, 2008, to shareholders of record at the close of business on September 15, “Providing value to our shareholders remains an objective for KBR. Our financial strength affords us the opportunity to return capital to our shareholders and achieve an efficient return on capital,” said William P. Utt, KBR Chairman, President, and Chief Executive Officer. “This share repurchase program underscores our continued confidence in KBR’s prospects for long-term profitable growth.” The shares may be repurchased from time to time in the open market or through privately negotiated transactions at the company’s discretion, subject to market conditions, and in accordance with applicable regulatory requirements. The program does not obligate the company to acquire any particular amount of common stock and may be commenced, suspended or discontinued at any time or from time to time without prior notice. The share repurchase program will be funded through the company’s current cash position. As of July 28, 2008, KBR has approximately 170 million shares outstanding. KBR is a global engineering, construction and services company supporting the energy, petrochemicals, government services and civil infrastructure sectors. The company offers a wide range of services through its Downstream, Government and Infrastructure, Services, Technology, Upstream and Ventures business segments.
